DETAILED ACTION
This office action is in response to the amendments/remarks filed on 07/29/2022. Claims 1-6 are pending; claims 1, 8-9 have been amended; claim 7, 17 are canceled.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Regarding applicant’s arguments with respect to claim 1, applicant argued that “Claim 1 is currently amended and recites, in part, a first motor/generator coupled to the first gear set by a first shaft, and a second motor/generator coupled to the second gear set by a second shaft that is aligned with the first shaft. As described below with respect to claim 10, Applicant respectfully submits that Raghavan '187 fails to disclose, teach, or suggest a first shaft being aligned with a second shaft as recited in claim 1. These arguments also apply to Bucknor and Raghavan '328 because these references also fail to disclose, teach, or suggest a first shaft being aligned with a second shaft as claimed. Accordingly, both Bucknor and Raghavan '328 fail to show each and every element of claim 1, and the claim is patentable. Favorable consideration of amended claim 1 is respectfully requested.”
Examiner respectfully disagrees with applicant’s argument above because reference to Bucknor ‘036 Fig.3a discloses and depicts the amended limitation of claim 1“a first motor/generator (280) coupled to the first gear set by a first shaft (272); a second motor/generator (282) coupled to the second gear set by second shaft (see annotated Fig. below) that is aligned with the first shaft (from annotated Fig.below: second shaft is aligned with the first shaft because they both share the same axis of rotation)”

    PNG
    media_image1.png
    651
    836
    media_image1.png
    Greyscale


Bucknor’036 Fig.14a also discloses and depicts the amended limitation of claim 1 “a first motor/generator (1380) coupled to the first gear set by a first shaft (1372); a second motor/generator (1382) coupled to the second gear set by a second shaft (see annotated Fig. below) that is aligned with the first shaft (from annotated Fig.below: second shaft is aligned with the first shaft because they both share the same axis of rotation)”

    PNG
    media_image2.png
    655
    772
    media_image2.png
    Greyscale

Raghavan’328 Fig.11a discloses and depicts the amended limitation of claim 1 “a first motor/generator (1080) coupled to the first gear set (¶ [0208]) by a first shaft (see annotated Fig below); a second motor/generator (1082) coupled to (via 1092 in B position) the second gear set (1040) by a second shaft (see annotated Fig. below) that is aligned with the first shaft (as shown the annotated Fig below, the first shaft and second shaft is axially aligned)”

    PNG
    media_image3.png
    531
    862
    media_image3.png
    Greyscale

Similarly, Raghavan ‘187 Fig.3a also discloses and depicts the amended limitation of claim 1” a first motor/generator (280) coupled to the first gear set (220) by a first shaft (see annotated Fig. below); a second motor/generator (282) coupled to the second gear set by a second shaft that is aligned with the first shaft (see annotated Fig. below)”

    PNG
    media_image4.png
    527
    631
    media_image4.png
    Greyscale


Regarding applicant’s arguments with respect to claim 10, applicant argued that “When rejecting claim 10, the Office cites an annotated FIG. 3a of Raghavan '187 (reproduced below). In this annotated figure, the Office points to one line segment in the line extending between the first motor/generator 280 and the sun gear member 222, and another segment in the line extending between the second motor/generator 282 and the sun gear member 232. These segments are identified by the Office as a "first shaft" and a "second shaft .The specification of Raghavan' 187 broadly discloses that "[t]he rotor of the first motor/generator 280 is secured to the sun gear member 222 of the planetary gear set 220," and "[t]he rotor of the second motor/generator 282 is secured to the sun gear member 232." Raghavan '187, col. 16, Ins. 1-7. Nowhere in this disclosure is there mention of a shaft, let alone a first shaft that is aligned with a second shaft. In fact, the entire disclosure of Raghavan '187 is devoid of any reference to a shaft, except for reference to the engine 12 including an output shaft. Because Raghavan '187 completely lacks any written description relating to shafts in the locations identified by the Office in the annotated figure, it would appear that the Office is solely relying on FIG. 3a of Raghavan '187 to support the rejection of claim 10. Per MPEP 2125, "[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)." (emphasis added). 
In response to the argument above, examiner respectfully disagrees from the Raghavan’187, col.16 lines 1-7 discloses three separate elements: rotor, sun gear and unmentioned element that secured sun and rotor together, which corresponds to the shaft.  The segments which applicant pointed to in the remarks which correspond to parts of the shaft. In fact, it does not change the shaft is still aligned with other shaft, because they have same diameter and rotate about the same rotational axis. One of ordinary skill in the art would understand that segments which applicant pointed to in the remarks which correspond to parts of the rotatable shaft base on the schematic figure. The rotatable shaft as one skill in the art would understand that the shaft would have to rotate about the rotational axis which depicts by annotated by examiner below for clarification.  Secondly, the term “align” in the claim is broad. “Align” can mean coaxial, share the same axis (i.e., are along any imaginary line). In this case, Raghavan discloses “the rotor of the first motor/generator 280 is secured to the sun gear member 222 of the planetary gear set 220. he stator of the second motor/generator 282 is also secured to the transmission housing 260. The rotor of the second motor/generator 282 is secured to the sun gear member 232.” (col.16 lines 1-7).  It is well known in the art that sun gear within the planetary gearset can rotated on the shaft/hub on which it is mounted and from Fig.3a depicts that both sun gears are connected to the shafts that connect to motors via connection (see annotated Fig.3a from rejection of claim 10 below). One of ordinary skill would recognize that the connection must be a shaft (as shown in annotated Fig.3a below the rejection of claim 10); wherein these shaft connections (as shown in annotated Fig.3a below the rejection of claim 10) between the sun gears and the motors rotate about the same axis.  Therefore, these shafts are aligned as claimed. Similar to Raghavan’187, reference US 5,931,757 to Schmidt as an evidence shows schematic Fig.1 of Schmidt depicts that motor 56 connects to ring gear 38 by two lines (e.g. a vertical line (unlabeled) and a horizontal line 58) similar to Raghavan. On the other hand, Fig.2 of Schmidt depicts same embodiment in cross section view shows that vertical line and line 58 are part of a shaft that connects motor 56 and gear 38 together. These lines does not change the fact that the shaft is still aligned with other shaft, because they have same diameter and rotate about the same rotational axis.
Furthermore, applicant’s invention in Fig.2 also is schematic drawings that illustrate the relative locations and orientation between the motors and planetary gearset similarly to Raghavan (US 7179187).  Turning over to applicant’s specification ¶ [0020]; [0025] describes “the sun gear G3 is directly coupled to the first electromagnetic device EM1 by a shaft S3.”; “The electromagnetic device EM2 is also coupled to the second planetary gear set P2 by a shaft S4. The shaft S4 is connected to a sun gear G12 of the second planetary gear set P2.”; however, the applicant’s specification is also silent about the two shafts being aligned as claimed similar to reference Raghavan (US 7179187). 

    PNG
    media_image4.png
    527
    631
    media_image4.png
    Greyscale

3.  Applicant argued “In this instance, Applicant respectfully submits that FIG. 3a of Raghavan '187 relied upon in the rejection of claim 10 fails to explicitly show a first shaft aligned with a second shaft. For example, the annotated figure provided by the Office points to one of many line segments connected between the first motor/generator 280 and the sun gear member 222. As highlighted below in an Applicant-annotated version of FIG. 3a, the line extending between the first motor/generator 280 and the sun gear member 222 includes several line segments.  Specifically, moving from the first motor/generator 280 to the sun gear member 222, the line includes a first vertical segment, a first horizontal segment, a second vertical segment, a second horizontal segment, and a third vertical segment. Under the Office's interpretation, only the second horizontal segment seemingly qualifies to be associated with a "first shaft." But this interpretation completely ignores the other horizontal and vertical segments that fail to align with the annotated "second shaft" asserted by the Office. Applicant respectfully submits that selecting a random line segment and calling it a shaft, with no supporting evidence in the prior art to do so, fails to meet the requisite burden for anticipating a claim, and certainly fails to "show all the claimed structural features and how they are put together" as required by the MPEP. For at least these reasons, Applicant respectfully submits that Raghavan fails to disclose, teach, or suggest a first shaft that is aligned with a second shaft as recited in claim 10. Accordingly, Raghavan '187 fails to show each and every element of claim 10, and the claim is patentable. Favorable consideration of amended claim 10 is respectfully requested. " 
In response to applicant’s argument above, examiner respectfully disagrees because these segments are part of one shaft. For instance, reference US 5,931,757 to Schmidt, schematic Fig.1 of Schmidt depicts that motor 56 connects to ring gear 38 by a vertical line (unlabeled) and a horizontal line 58. Reference to Schmidt also have vertical and horizontal segment similar to Raghavan which correspond to part of one shaft. From Fig.2 of Schmidt depicts same embodiment in cross section view shows that vertical line and element 58 are part of a shaft that connects motor 56 and gear 38 together.  One of ordinary skills in the art would understand from schematic figure these segments are part of rotational shaft. It does not change the fact that the shaft is still aligned with other shaft, because they have same diameter and rotate about the same rotational axis.  Therefore, applicant’s arguments with respect to the rejection(s) to claim 10 are not persuasive. The rejections to claim(s)10-14 are maintained.

4. Regarding applicant’s arguments with respect to claim 15, applicant argued that “Claim 15 recites, in part, a first shaft is aligned with a second shaft. As described above with respect to claim 10, Applicant respectfully submits that Raghavan '187 fails to disclose, teach, or suggest a first shaft being aligned with a second shaft as recited in claimed. These arguments also apply to claim 15, which will not be repeated here for the sake of repetition. Accordingly, Raghavan '187 fails to show each and every element of claim 15, and the claim is patentable. Favorable consideration of amended claim 15 is respectfully requested.”
In response to the argument above, since applicant does not have a separate argument for claim 15. Examiner respectfully disagrees for the same reasons as mentioned above. Therefore, claims 15-16, 18-20 are still rejected. 
5.  Applicant argued that “Claim 3 was rejected under pre-AIA  35 U.S.C. § 103(a) as allegedly being unpatentable over Raghavan '328 in view of U.S. Patent Publication No. 2007/0072724 ("Raghavan '724") and further in view of U.S. Patent No. 3,262,331 ("Karl"). Both Raghavan '724 and Karl fail to cure the deficiencies of Bucknor and Raghavan '328 described above. Accordingly, the combination of Raghavan '328, Raghavan '724, and Karl fails to render claim 3 obvious.”
In response to the argument above, reference to Bucknor does not apply to reject claim 3 (see previous office action sent out on 3/29/2022 or rejection of claim 3 below).  Raghavan’328 discloses the amended limitation of claim 1 as mentioned above. Raghavan ‘724 and Karl teach limitation of “a third gear set including at least two gears that couple the first clutch to the second motor/generator” in claim 3 (see rejection below). Therefore, the argument with respect to the rejection of claim 3 is not persuasive. The rejection of claim 3 is maintained. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S4" and "S3" have both been used to designate same shaft as shown in Fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation " a second shaft that is aligned with the first shaft" in lines 9-10.  It is unclear what the scope/breadth of the word “aligned” because "aligned" is not defined in the specification.
	Claims 2-6, 8-9 are rejected due to their dependency upon claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,2, 4-5, 8-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bucknor (US 2007/0219036A1 cited from IDS).
For Claims 1, 2, 4-5, 8: Bucknor (Fig.3a) discloses: 
Claim 1: a drive train for a vehicle (Fig.3a), comprising:
 an output shaft (19); 
a first gear set (220) comprising a sun gear (222), a ring gear (224) and planetary gears (227) coupling the sun gear to the ring gear; 
a second gear set (240) comprising a sun gear (242), a ring gear (244) and planetary gears (247) coupling the sun gear to the ring gear,
 wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (226,246) that are directly coupled to each other; 
a first motor/generator (280) coupled to the first gear set by a first shaft (272);
 a second motor/generator (282) coupled to the second gear set by second shaft (see annotated Fig. below) that is aligned with the first shaft (from annotated Fig.below: second shaft is aligned with the first shaft because they both share the same axis of rotation); and
 at least one of:
 a first clutch that selectively engages the second motor/generator with the ring gear of the first gear set; (the underline limitation does not apply in this prior art) and
 a second clutch (252) that selectively engages the ring gear of the second gear set with the output shaft.

    PNG
    media_image1.png
    651
    836
    media_image1.png
    Greyscale


Claim 2: The drive train of claim 1, wherein at least one of the first gear set and the second gear set (240) are engaged with a shaft (17) of an engine (12).
Claim 4: The drive train of claim 1, further comprising a brake mechanism (260) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (255) selectively coupling the brake mechanism to the first motor/generator.
Claim 8: The drive train of Claim 1, wherein the drive train comprises the second clutch (252) that selectively engages the ring gear (244) of the second gear set with the output shaft (19).
For claims 1, 4-5, 8, 9:  Bucknor ‘036 (Fig.14a) discloses:
Claim 1: a drive train for a vehicle (Fig.14a), comprising:
output shaft (shaft of 1326)
 a first gear set (1330) comprising: a sun gear (1332), a ring gear (1334) and planetary gears (1337, 1338) coupling the sun gear to the ring gear; 
a second gear set (1320) comprising a sun gear (1322), a ring gear (1324) and planetary gears (1327) coupling the sun gear to the ring gear, 
wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (1326, 1336);
 a first motor/generator (1380) coupled to the first gear set by a first shaft (1372); 
a second motor/generator (1382) coupled to the second gear set by a second shaft (see annotated Fig. below) that is aligned with the first shaft (from annotated Fig.below: second shaft is aligned with the first shaft because they both share the same axis of rotation); and
 at least one of: 
a first clutch that selectively engages the second motor/generator with the first gear set (e.g. this limitation has not given any weight because it’s at least one of limitation); and 
a second clutch (1350) that selectively engages (e.g. selectively connects see ¶ [0256]) the ring gear (1324) of the second gear set with the output shaft (e.g. output shaft of 1326).

    PNG
    media_image2.png
    655
    772
    media_image2.png
    Greyscale


Claim 4: The drive train of claim 1, further comprising a brake mechanism (1360) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (1355) selectively coupling the brake mechanism to the first motor/generator.
Claim 8: The drive train of Claim 1, wherein the drive train comprises the second clutch (1350) that selectively engages the ring gear (1324) of the second gear set with the output shaft (shaft of 1326).
Claim 9: The drive train of Claim 8, wherein the second clutch (1350) selectively engages the ring gear (1324) of the second gear set with the planetary gear carrier (1336) of the first gear set and the planetary gear carrier (1326) of the second gear set.

Claim(s) 1, 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raghavan (US 2007/0032328)
Raghavan ‘328 discloses:
Claim 1: a drive train for a vehicle (Fig.11a), comprising:
 an output shaft (e.g.17); 
a first gear set (1030) comprising a sun gear (1032), a ring gear (1034) and planetary gears (1037) coupling the sun gear to the ring gear; 
a second gear set (1040) comprising a sun gear (1042), a ring gear (1044) and planetary gears (1047) coupling the sun gear to the ring gear,
 wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (1036,1046) that are directly coupled to each other; 
a first motor/generator (1080) coupled to the first gear set (¶ [0208]) by a first shaft (see annotated Fig below);
 a second motor/generator (1082) coupled to (via 1092 in B position) the second gear set (1040) by a second shaft (see annotated Fig. below) that is aligned with the first shaft (as shown the annotated Fig below, the first shaft and second shaft is axially aligned); and
 at least one of:
 a first clutch (1092) that selectively engages the second motor/generator (1082) with the ring gear (1034) of the first gear set; and
 a second clutch that selectively engages the ring gear of the second gear set with the output shaft.

    PNG
    media_image3.png
    531
    862
    media_image3.png
    Greyscale

Claim 4: The drive train of claim 1, further comprising a brake mechanism (1060) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (1055) selectively coupling the brake mechanism to the first motor/generator.
Claim 6: The drive train of claim 1, wherein the drive train comprises the first clutch (1092) that selectively engages the second motor/generator (1082) with the ring gear (1034) of the first gear set.

Claim(s) 1-2, 8, 10-16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raghavan (US 7179187 cited from IDS submitted on 11/23/2020)

Raghavan ‘187 discloses: 
Claim 1: a drive train for a vehicle (Fig.3a), comprising: 
an output shaft (19);
 a first gear set (220) comprising a sun gear (222), a ring gear (224), and planetary gears (227) coupling the sun gear to the ring gear (col.15, lines 31-38); 
a second gear set (230) comprising a sun gear (232), a ring gear (234), and planetary gears (237) coupling the sun gear to the ring gear (col.15, lines 39-45), wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers that are directly coupled to each other; 
a first motor/generator (280) coupled to the first gear set (220) by a first shaft (see annotated Fig. below); 
a second motor/generator (282) coupled to the second gear set by a second shaft that is aligned with the first shaft (see annotated Fig. below); and
 at least one of: a first clutch that selectively engages the second motor/generator with the ring gear of the first gear set (the underline limitation does not apply in this prior art); and
 a second clutch (252) that selectively engages the ring gear (234) of the second gear set with the output shaft (19).

    PNG
    media_image4.png
    527
    631
    media_image4.png
    Greyscale

Claim 2: The drive train of claim 1, wherein at least one of the first gear set (220) and the second gear set are engaged with a shaft of an engine (17).
Claim 8: The drive train of claim 1, wherein the drive train comprises the second clutch (252) that selectively engages the ring gear (234) of the second gear set with the output shaft (19).
Claim 10: a drive train for a vehicle (Fig.3a), comprising: 
a first planetary gear set (220); 
a second planetary gear set (230) directly coupled to the first planetary gear set; 
an output shaft (19) coupled to (via 252) at least one of the first and the second (230) planetary gear sets;
a first electromagnetic device (280) coupled to a sun (222) of first planetary gear set by a first shaft (see annotated Fig below); and
 a second electromagnetic device (282) coupled to a sun (232) of the second planetary gear set by a second shaft (see annotated Fig. below) and selectively (250) rotationally engaged with the first planetary gear set; wherein the first shaft and the second shaft are aligned (as shown in annotated Fig. 3a below, the first shaft and are aligned on the same axis as second shaft).

 
    PNG
    media_image4.png
    527
    631
    media_image4.png
    Greyscale


Claim 11: The drive train of claim 10, the first and second electromagnetic devices are aligned (see Fig.3a, 280 and 282 are aligned in axial direction).
Claim 12: The drive train of claim 10, at least one of the first electromagnetic device and the second electromagnetic device comprises a motor/generator (either 280 or 282 is motor/generator, col.15 lines 65-66)
Claim 13: The drive train of claim 10, the first and second planetary gear sets are aligned (see Fig.3a; 220 and 230 are align in axial direction).
Claim 14: The drive train of claim 10, wherein the first planetary gear set includes a first planetary gear carrier (226), and wherein the second planetary gear set includes a second planetary gear carrier (236) that is fixed to the first planetary gear carrier (as shown in Fig.3a).

Claim 15: Raghavan (Fig.3a) discloses a vehicle (col.3 lines 39-45), comprising:
an output (Fig.3a, 227);
a transmission (310) comprising a first gear set (230) having a first planetary
gear carrier (236) and
a second gear set (220) having a second planetary gear carrier (226);
the first planetary gear carrier being engaged with the second planetary gear
carrier and the output (col.15 lines 58-61 and lines 34-38: 272 connects carrier 226 and carrier 236; wherein 227 is mounted on carrier 226)
a first motor/generator (282) coupled to the first gear set (230) through a first shaft (see annotated Fig.3a below); and
a second motor/generator (280) coupled to the second gear set (220) through a second shaft (see annotated Fig.3a below);
wherein during a first mode of operation of the vehicle the second
motor/generator is disengaged from the first gear set (when 150 is disengaged, it would disengage the connection between the motor 180 and 132), and wherein during a second mode of operation (when 150 is engaged, it would connect the motor 180 to 132) of the vehicle the second motor/generator is coupled to the first gear set, and wherein the first shaft is aligned with the second shaft (see annotated Fig.3a)
 

    PNG
    media_image5.png
    527
    631
    media_image5.png
    Greyscale

Claim 16: The vehicle of claim 15, wherein during the second mode of operation (see explanation from rejection of claim 15) second motor/generator is coupled to a shaft (17) of an engine (12; via 220 see Fig.3a).
Claim 18: The vehicle of claim 15, a third gear set (240) that is coupled to a drive axle of the vehicle (the output member 19 connects to final drive where final drive would connects to drive wheels).
Claim 19: The vehicle of claim 15, wherein the first motor/generator and the second motor/generator are aligned (as shown in Fig.3a; first and second motors 280 and 282 are axially aligned).
Claim 20: The vehicle of claim 15, wherein the first planetary gear carrier and the second planetary gear carrier are aligned (as shown in Fig.3a carriers 836 and 826 are aligned because they rotate same axis).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan (US 2007/0032328) in view of Raghvan (US 20070072724) and further in view of Karl (US 3262331).

Claim 3: Raghavan ‘328 discloses the first clutch (1092) and the second motor/generator (1082) but does not disclose a third gear set including at least two gears that couple the first clutch to the second motor/generator.
Raghavan ‘724 (Fig.3a) teaches transmission (210) wherein a third gear set (294-offset gearing) that couple first clutch (292) to a second motor (282).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a third gearset that couple to the first clutch to the second motor as taught by Raghavan ‘724 in the transmission of Raghavan ‘328 for the purpose of reduce stress /unbalancing force on a shaft of gears that connects to the motor. 
Raghavan ‘724 does not explicitly disclose a third gear set including at least two gears.
Karl teaches offset gearing comprises a first gear and second gear (Fig.1, 4 and 5).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a third gearset including at least two gears as taught by Karl in the transmission of Raghavan ‘328 and ‘724 for the purpose of balancing out the force from motor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659